Allowed Claims: 21-23, 26-38.
Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 21, none of the prior art either alone or in combination disclose or teach of the claimed ophthalmic testing system for administering at least one ophthalmic test specifically including, as the distinguishing features in combination with the other limitations, one or more computer programs stored in a memory and configured to be executed by a processor, the one or more programs with instructions to do the following: display a menu of the plurality of ophthalmic tests wherein the ophthalmic tests comprise a visual field test, a dark adaption test, a color vision test, a contrast sensitivity test and a visual acuity test, in response to the selection of a test, controlling the light source to generate a fixation light and present a fixation point within the image plane, the fixation point being configured for focusing attention of the test subject during the test, generate a first audible command, via the wearable frame, to instruct the test subject to focus gaze on the fixation point, control the light source to generate a stimulus light and present a stimulus area within the image plane, generate a second audible command, via the wearable frame, to instruct the text subject to provide one or more psychophysical responses indicating observance of the stimulus area, analyze the one or more psychophysical responses to determine whether the test subject continues to provide a response, this determination indicating whether the test subject requires guidance to complete the test, in the event the test subject requires guidance, provide the test subject with additional audible commands via the wearable frame, which additional commands comprise, continuing to focus gaze, continuing to provide psychophysical responses, and keeping the eye open. 
Examiner’s Comments
The information disclosure statement(s) (IDS) submitted on May 25, 2022 is/are acknowledged. Among the cited documents is an entire 1,800 page textbook and an entire 200 dissertation. As such, the examiner believes that the large amount of pages for consideration is largely cumulative. The references have been considered to the best of the examiner’s ability based upon the fact that such a large number of pages have been cited. The applicant’s assistance is respectfully requested with the list of cited references as per MPEP 2004, paragraph 13. Applicant’s attention is also directed to Ex Parte Morning Surf Corp., 230 USPQ 446 and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972). 
Applicant’s amendments of May 25, 2022 and June 8, 2022 have overcome all claim rejections and 112 rejections set forth in the prior office action.
Applicant submitted a Terminal Disclaimer on May 25, 2022 which has been approved overcoming the double patenting rejection by 17/522,796 set forth in the prior office action.  However, the double patenting rejection set forth in the prior office action concerning 17/522,793 (now US Patent 11,344,194) was still applicable. The examiner called applicant’s representative concerning this double patenting rejection and a Terminal Disclaimer was filed on June 13, 2022 which has been approved. There being no outstanding issues and no applicable prior art, the application is now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 14, 2022